 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    REINA MARIE MEZA,                                  No. 1:19-cv-00919-SKO (HC)
12                        Petitioner,                    ORDER TO SHOW CAUSE WHY
                                                         PETITION SHOULD NOT BE DISMISSED
13            v.                                         FOR FAILURE TO EXHAUST STATE
                                                         REMEDIES
14    MICHELLE BONWELL, Chief Probation
      Officer,                                           [THIRTY DAY DEADLINE]
15
                          Respondent.
16

17
            Petitioner is a state probationer proceeding pro se with a petition for writ of habeas corpus
18
     pursuant to 28 U.S.C. § 2254. Petitioner filed the instant petition on June 27, 2019, challenging
19
     her 2018 conviction in Tulare County Superior Court of falsely reporting a crime to law
20
     enforcement. The petition appears to be unexhausted; therefore, Petitioner will be ordered to
21
     show cause why it should not be dismissed without prejudice.
22
                                                DISCUSSION
23
     A.     Preliminary Review of Petition
24
            Rule 4 of the Rules Governing Section 2254 Cases allows a district court to dismiss a
25
     petition if it “plainly appears from the petition and any attached exhibits that the petitioner is not
26
     entitled to relief in the district court . . . .” Rule 4 of the Rules Governing Section 2254 Cases.
27
     The Advisory Committee Notes to Rule 8 indicate that the court may dismiss a petition for writ of
28
                                                         1
 1   habeas corpus, either on its own motion under Rule 4, pursuant to the respondent’s motion to

 2   dismiss, or after an answer to the petition has been filed. Herbst v. Cook, 260 F.3d 1039 (9th

 3   Cir.2001).

 4   B.     Exhaustion

 5          A petitioner who is in state custody and wishes to collaterally challenge her conviction by

 6   a petition for writ of habeas corpus must exhaust state judicial remedies. 28 U.S.C. § 2254(b)(1).

 7   The exhaustion doctrine is based on comity to the state court and gives the state court the initial

 8   opportunity to correct the state's alleged constitutional deprivations. Coleman v. Thompson, 501

 9   U.S. 722, 731 (1991); Rose v. Lundy, 455 U.S. 509, 518 (1982).

10          A petitioner can satisfy the exhaustion requirement by providing the highest state court

11   with a full and fair opportunity to consider each claim before presenting it to the federal court.

12   Duncan v. Henry, 513 U.S. 364, 365 (1995). A federal court will find that the highest state court

13   was given a full and fair opportunity to hear a claim if the petitioner has presented the highest

14   state court with the claim's factual and legal basis. Duncan, 513 U.S. at 365 (legal basis); Kenney

15   v. Tamayo-Reyes, 504 U.S. 1, 112 S.Ct. 1715, 1719 (1992) (factual basis).

16          Additionally, the petitioner must have specifically told the state court that she was raising

17   a federal constitutional claim. Duncan, 513 U.S. at 365-66. In Duncan, the United States

18   Supreme Court reiterated the rule as follows:

19          In Picard v. Connor, 404 U.S. 270, 275 . . . (1971), we said that exhaustion of state
            remedies requires that petitioners “fairly presen[t]” federal claims to the state courts
20          in order to give the State the “opportunity to pass upon and correct alleged violations
            of the prisoners' federal rights” (some internal quotation marks omitted). If state
21          courts are to be given the opportunity to correct alleged violations of prisoners'
            federal rights, they must surely be alerted to the fact that the prisoners are asserting
22          claims under the United States Constitution. If a habeas petitioner wishes to claim
            that an evidentiary ruling at a state court trial denied him the due process of law
23          guaranteed by the Fourteenth Amendment, [s]he must say so, not only in federal
            court, but in state court.
24

25   Duncan, 513 U.S. at 365-366. The Ninth Circuit examined the rule further, stating:

26          Our rule is that a state prisoner has not “fairly presented” (and thus exhausted) his
            federal claims in state court unless [s]he specifically indicated to that court that
27          those claims were based on federal law. See Shumway v. Payne, 223 F.3d 982, 987-
            88 (9th Cir. 2000). Since the Supreme Court's decision in Duncan, this court has
28          held that the petitioner must make the federal basis of the claim explicit either by
                                                        2
 1             citing federal law or the decisions of federal courts, even if the federal basis is “self-
               evident," Gatlin v. Madding, 189 F.3d 882, 889 (9th Cir. 1999) (citing Anderson v.
 2             Harless, 459 U.S. 4, 7 . . . (1982), or the underlying claim would be decided under
               state law on the same considerations that would control resolution of the claim on
 3             federal grounds. Hiivala v. Wood, 195 F3d 1098, 1106-07 (9th Cir. 1999); Johnson
               v. Zenon, 88 F.3d 828, 830-31 (9th Cir. 1996); . . . .
 4
               In Johnson, we explained that the petitioner must alert the state court to the fact that
 5             the relevant claim is a federal one without regard to how similar the state and federal
               standards for reviewing the claim may be or how obvious the violation of federal
 6             law is.

 7   Lyons v. Crawford, 232 F.3d 666, 668-669 (9th Cir. 2000) (italics added), as amended by Lyons

 8   v. Crawford, 247 F.3d 904, 904-5 (9th Cir. 2001).

 9             Petitioner states she has sought relief in the Tulare County Superior Court and the

10   California Court of Appeal, Fifth Appellate District; however, she does not indicate that she has

11   sought relief in the California Supreme Court. If Petitioner has not presented her claim for

12   federal relief to the California Supreme Court, the Court must dismiss the petition. Raspberry v.

13   Garcia, 448 F.3d 1150, 1154 (9th Cir. 2006); Jiminez v. Rice, 276 F.3d 478, 481 (9th Cir. 2001).

14   The Court cannot consider a petition that is unexhausted. Rose v. Lundy, 455 U.S. 509, 521-22

15   (1982).

16                                                     ORDER

17             Accordingly, IT IS HEREBY ORDERED that Petitioner is directed to SHOW CAUSE

18   within thirty days why the petition should not be dismissed for failure to exhaust state remedies.

19
     IT IS SO ORDERED.
20
21   Dated:      July 11, 2019                                         /s/   Sheila K. Oberto               .
                                                            UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                            3
